DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-8 in the reply filed on October 3, 2022 is acknowledged.  The traversal is on the ground that search and examination of all currently pending claims would not pose an undue burden on the Examiner.  This is not found persuasive because it was established in the requirement for restriction mailed August 25, 2022 that Inventions I, II, and III had acquired a separate status in the art in view of their different classification and different keyword searches would be necessary to find the distinct features of the different Inventions and therefore there would be a serious search and examination burden if restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 3, 2022.
Status of Claims
	Claims 1-8 are examined in this office action and claims 9-24 are withdrawn as directed to a nonelected invention.
Claim Objections
Claim 1 is objected to because of the following informalities: “usably” in line 1 is not grammatically correct.  Appropriate correction is required.

Claim Interpretation
Claim 1 recites treating metallic material with hot water. The use of hot water is repeated numerous times throughout the claims. On page 8, lines 30-31, of the instant specification, hot water is clearly defined as water having a temperature higher than the freezing temperature of water. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). As the applicant has provided an explicit definition for the term, this definition will be used to interpret the claims below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for where the metallic material comprises Ti, Zn, Cu, Al, Fe, Sn, Mg, Mo, Cd, Mn, Co, In, Ni, V, Bi, Ta, Nd, and/or Pb, does not reasonably provide enablement for all metallic materials.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:   
(A) The breadth of the claims;   
(B) The nature of the invention;   
(C) The state of the prior art;   
(D) The level of one of ordinary skill;   
(E) The level of predictability in the art;   
(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
The broadest reasonable interpretation of claim 1 encompasses all metallic materials. The specification discloses sufficient information for one of ordinary skill in the art to create the photocatalytic material using a hot water process when the metallic material comprises Ti, Zn, Cu, Al, Fe, Sn, Mg, Mo, Cd, Mn, Co, In, Ni, V, Bi, Ta, Nd, and/or Pb.  However, the specification does not provide direction on how to make a photocatalytic material using a hot water process using all metallic materials.  At the time of filing, the state of the art was such that it is known that some metallic materials oxidize and form oxide structures on the surface of the material when exposed to an oxidizer such as water, however some metals such as sodium and lithium react explosively when exposed to water under normal conditions.  Thus, the disclosed examples relating to zinc and other transition metals does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claim as a person of ordinary skill would have to experiment with ways to create oxides on the surface of all metals including metals such as sodium and lithium to create metal oxide nanostructures on the metallic material. Claims 2-4 and 6-8 are also rejected as they depend from claim 1 and do not solve the above issue.

Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "its" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear what “its” is referring to in relation to pristine surface area to volume ratio.


Claim 8 recites the limitation “wherein the metal oxide nanostructures are of a layer grown on the surface of metallic material, standalone in a powder form, and/or water suspension containing the metal oxide nanostructures released from the surface of metallic material and suspended in the water.” As claim 1 requires that the metal oxide nanostructures which are being referenced in this claim are formed on the surface of the metallic material, it is not clear how these same metal oxide nanostructures are also simultaneously in a water suspension. It is not clear how the nanostructures are on the surface of the metallic material if they are also in solution.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 102/103
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over "Robust superamphiphobic nanoscale copper sheet surfaces produced by a simple and environmentally friendly technique." of Khedir.
As to claim 1, the claim relates to a material with metal oxide structures on a surface of a metallic material synthesized by a hot water process, so applicant is claiming a product in a product-by-process manner. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product, see MPEP § 2113(I). In the instant case, the hot water process does not impart any further structure beyond what is claimed, namely metal oxide nanostructures on a surface of the metallic material.
Khedir discloses nanoscale copper sheet surfaces produced by simple and environmentally friendly techniques (Khedir, title). Khedir discloses that Cu oxide nanostructures were obtained using this process (Khedir, pg. 893, section 2.2 Surface Morphology Analysis; see also pg. 894 Fig 1 a-d which shows the Cu oxide nanostructures on the Cu sheet at 4, 8, 12, and 16 hours of treatment). As Khedir discloses metal oxide nanostructures (CuO nanostructures) on a surface of a metallic material (Cu sheet) and, in addition, discloses the same method of forming the metal oxide nanostructures (hot water treatment at a temperature greater than the freezing temperature of water) Khedir anticipates the claimed product. As Khedir discloses the claimed elements of the structure, namely the metal oxide nanostructures on a surface of the metallic material, it is a photocatalytic material meeting the claim limitation. 
In the alternative, Khedir also discloses the claimed method steps of taking Cu sheets, performing mechanical wet polishing to remove the native oxide layer and contaminants, and then immersing the Cu substrates in hot de-ionized water inside a beaker placed on a hot plate and the temperature of the de-ionized water is kept at 80 ±2°C (Khedir, pg. 983, section 2.1 Surface Roughening). Thus, a person of ordinary skill would also expect the product produced by this process to exhibit the same properties as the claimed product. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP § 2112.01(I).

The limitation “A photocatalytic material usably for water treatment” (emphasis added) usably for water treatment is a statement of intended use and does not result in a structural difference in the claimed device, see MPEP § 2111.02(II). As Khedir discloses the claimed elements of the structure, namely the metal oxide nanostructures on a surface of the metallic material, this structure would be capable of water treatment and therefore meets the claim limitation.

As to claim 2, Khedir discloses where the ratio of real surface area to geometrical area increases with increasing hot water treatment time from 2.375 at 0 hours to 3 at 12 hours (Khedir, Fig 4f). As these samples all have the same thickness (0.5mm) (Khedir, pg. 983, section 2.1 Surface Roughening), this greater ratio would also apply for volume as these samples would also have the same volume as the volume would be the thickness times the geometrical area. 

As to claim 3, as the claim relates to a material with metal oxide structures on a surface of a metallic material synthesized by a hot water process wherein the hot water is a liquid phase of water, a gas phase of water, or a combination thereof, applicant is claiming a product in a product-by-process manner. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product, see MPEP § 2113(I). In the instant case, the phase of the water does not create a structural difference in the product as the water will oxidize the metal in either fluid form, therefore as Khedir discloses that Cu oxide nanostructures were obtained using this process (Khedir, pg. 893, section 2.2 Surface Morphology Analysis; see also pg. 894 Fig 1 a-d which shows the Cu oxide nanostructures on the Cu sheet at 4, 8, 12, and 16 hours of treatment), Khedir meets the claim limitations. 
Also, Khedir discloses immersing the Cu substrates in hot de-ionized water inside a beaker placed on a hot plate and the temperature of the de-ionized water is kept at 80 ±2°C (Khedir, pg. 983, section 2.1 Surface Roughening) and as the water is at 80°C, it would be in a liquid phase at standard pressure, meeting the claim limitations. Thus, a person of ordinary skill would also expect the product produced by this process to exhibit the same properties as the claimed product. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP § 2112.01(I).

As to claim 4, as the claim relates to a material with metal oxide structures on a surface of a metallic material synthesized by a hot water process metallic material is immersed in the hot water, or the hot water is applied in a stream at the metallic material. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product, see MPEP § 2113(I). In the instant case, the manner in which the hot water is applied does not create a structural difference in the product, therefore as Khedir discloses that Cu oxide nanostructures were obtained using this process (Khedir, pg. 893, section 2.2 Surface Morphology Analysis; see also pg. 894 Fig 1 a-d which shows the Cu oxide nanostructures on the Cu sheet at 4, 8, 12, and 16 hours of treatment), Khedir meets the claim limitations.
Also, Khedir discloses immersing the Cu substrates in hot de-ionized water inside a beaker placed on a hot plate and the temperature of the de-ionized water is kept at 80 ±2°C (Khedir, pg. 983, section 2.1 Surface Roughening) meeting the claim limitation of immersing the metallic material in hot water. Thus, a person of ordinary skill would also expect the product produced by this process to exhibit the same properties as the claimed product. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP § 2112.01(I).

As to claims 5 and 7, Khedir discloses taking Cu sheets, performing mechanical wet polishing to remove the native oxide layer and contaminants, and then immersing the Cu substrates in hot de-ionized water inside a beaker placed on a hot plate and the temperature of the de-ionized water is kept at 80 ±2°C (Khedir, pg. 983, section 2.1 Surface Roughening), meeting the claim 5 limitation of where the metallic material comprises Cu and also thereby meeting the claim 7 limitation of where the metallic material comprises one or more metallic composition including elemental metals.


As to claim 8, it is not clear how these same metal oxide nanostructures that are on the surface of the metallic material are also simultaneously in a water suspension, see 112(b) rejection above. For the purposes of applying prior art, Khedir discloses where a layer of Cu oxides nanostructures are grown in a layer on a Cu sheet (Khedir, pg. 984, Fig 1 a-d), meeting the limitation where the nanostructures are of a layer grown on the surface of metallic material.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over "Robust superamphiphobic nanoscale copper sheet surfaces produced by a simple and environmentally friendly technique." of Khedir as applied to claim 1 and as evidenced by Electrical Engineering Materials - 3.3 Electron Hole Pairs of Basak.
As to claim 6, Khedir discloses that Cu oxide nanostructures were obtained using this process (Khedir, pg. 893, section 2.2 Surface Morphology Analysis; see also pg. 894 Fig 1 a-d which shows the Cu oxide nanostructures on the Cu sheet at 4, 8, 12, and 16 hours of treatment). Basak teaches that Copper(I) oxide (Cu2O) and Copper(II) oxide (CuO) are semiconductors (Basak, pg. 54, Others), showing that Khedir meets the limitation where the metal oxide nanostructure is a semiconductor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733